American Funds Portfolio SeriesSM Prospectus Supplement June 15, 2012 (for prospectus dated March 27, 2012) 1.The table in the Summary section for the American Funds Preservation Portfolio under the heading ÒAnnual fund operating expensesÓ in the ÒFees and expenses of the fundÓ section of the prospectus is amended in its entirety as follows: American Funds Preservation Portfolio Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees none Other expenses2 Acquired (underlying) fund fees and expenses2 Total annual fund operating expenses Fee waiver and/or expense reimbursement3 Total annual fund operating expenses after fee waiver and/or expense reimbursement 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees none none Other expenses2 Acquired (underlying) fund fees and expenses2 Total annual fund operating expenses Fee waiver and/or expense reimbursement3 Total annual fund operating expenses after fee waiver and/or expense reimbursement 2Based on estimated amounts for the current fiscal year. 3The investment adviser is currently waiving its management fee of .10%. In addition, the investment adviser is currently reimbursing a portion of the other expenses for each share class. This waiver and reimbursement will be in effect through at least December 31, 2013, unless modified or terminated by the fund’s board. The adviser may elect at its discretion to extend, modify or terminate the reimbursement at that time. The waiver may only be modified or terminated with the approval of the fund’s board. 2.The table in the Summary section for the American Funds Preservation Portfolio under the heading ÒExampleÓ in the ÒFees and expenses of the fundÓ section of the prospectus is amended in its entirety as follows: Example Share classes 1 year 3 years A B C Example Share classes 1 year 3 years F-1 72 F-2 48 529-A 529-B 529-C 529-E 529-F-1 78 R-1 R-2 R-3 R-4 69 R-5 42 R-6 39 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years B C 529-B 529-C 3.The table in the Summary section for the American Funds Tax-Exempt Preservation Portfolio under the heading ÒAnnual fund operating expensesÓ in the ÒFees and expenses of the fundÓ section of the prospectus is amended in its entirety as follows: American Funds Tax-Exempt Preservation Portfolio Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 Management fees 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees none Other expenses2 Acquired (underlying) fund fees and expenses2 Total annual fund operating expenses Fee waiver and/or expense reimbursement3 Total annual fund operating expenses after fee waiver and/or expense reimbursement 2 Based on estimated amounts for the current fiscal year. 3 The investment adviser is currently waiving its management fee of .10%. In addition, the investment adviser is currently reimbursing a portion of the other expenses for each share class. This waiver and reimbursement will be in effect through at least December 31, 2013, unless modified or terminated by the fund’s board. The adviser may elect at its discretion to extend, modify or terminate the reimbursement at that time. The waiver may only be modified or terminated with the approval of the fund’s board. 4.The table in the Summary section for the American Funds Tax-Exempt Preservation Portfolio under the heading ÒExampleÓ in the ÒFees and expenses of the fundÓ section of the prospectus is amended in its entirety as follows: Example Share classes 1 year 3 years A B C F-1 72 F-2 48 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years B C Keep this supplement with your prospectus MFGEBS-900-0612PPrinted in USACGD/AFD/10039-S34260 THE FUND MAKES AVAILABLE A SPANISH TRANSLATION OF THE ABOVE PROSPECTUS SUPPLEMENT IN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE PROSPECTUS SUPPLEMENT ABOVE IS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/STEVEN I. KOSZALKA STEVEN I. KOSZALKA SECRETARY
